Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   May 13, 2020

The Court of Appeals hereby passes the following order:

A20A1809. DETRIK L. DAVIS v. THE STATE.

       Detrik L. Davis pled guilty to felony murder, and the trial court sentenced him
to life in prison. Davis filed a pro se motion for out-of-time appeal, which the trial
court denied. Davis appeals. We, however, lack jurisdiction.
       The Supreme Court has appellate jurisdiction over “[a]ll cases in which a
sentence of death was imposed or could be imposed.” Ga. Const. of 1983, Art. VI,
Sec. VI, Par. III (8). Because a penalty of death may be imposed for the crime of
felony murder, jurisdiction is proper in the Supreme Court. See OCGA § 16-5-1 (c),
(e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J.,
concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711) (1984)
(directing this Court to transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder”). Accordingly, this
appeal is hereby TRANSFERRED to the Supreme Court for disposition.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           05/13/2020
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.